UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6894


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ORONDE S. MABRY, a/k/a Oronde’ Sylvester Mabry,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00028-REP-2)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oronde S. Mabry,      Appellant Pro Se.   Richard Daniel Cooke,
Assistant United      States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oronde    S.     Mabry    appeals   the    district    court’s    order

denying     his    motion     for   reduction    of    sentence    pursuant   to    18

U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find   no    reversible       error.        Accordingly,    we    affirm    for    the

reasons stated by the district court.                   United States v. Mabry,

No. 3:07-cr-00028-REP-2 (E.D. Va. Apr. 22, 2009).                         We further

deny Mabry’s motion for appointment of counsel.                          We dispense

with oral argument because the facts and legal contentions are

adequately        presented    in     the   materials    before    the    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2